ALLOWANCE

Response to Amendment
Applicant's amendment filed on 04/18/2022 has been entered.  Claims 1 have been amended. Claims 1,3-7, 9, and 10-20 are still pending in this application, with claims 1 and 10 being independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/18/2022 and 04/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diana Lin (Reg. No. 68,388) on 04/21/2022.
The application has been amended as follows:
Claims 10-20. (Cancelled)

Allowable Subject Matter
Claims 1, 3-7, and 9 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a lighting system with a substrate, and LEEs consisting essentially of a first and second subset of LEEs, the first subset of LEEs having a fixed color temperature between 5,500K and 7,000k on the substrate, and the second subset of LEEs with a second color temperature between 2,700K and 3,300K on the substrate, wherein the first subset of LEEs are concentrically arranged relative to the second subset of LEEs at different radial positions, a diffuser arranged proximal the substrate and enclosing the LEEs, onboard storage for storing credentials for a wireless network, a communication module and antenna to connect to the wireless network, and a processor to control the first and second subsets of LEEs as specifically called for the claimed combinations.
The closest prior art, Hussey et al. (US 2015/0345764) in view of Adler (US 20150359061) teach several limitations and their specifics as rejected in the office action on 11/01/2021.
However Hussey in view of Adler fail to disclose Wherein the first subset of LEEs is concentrically arranged relative to the second subset of LEEs at a different radial position as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hussey reference in the manner required by the claims. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 The Examiner found Choong (US 2010/0118527) and Wegh et al. (US 2010/0172120) which both generally teach first and second subsets of LEEs arranged concentrically around each other. However, the Examiner points out that Adler is already being used to modify the LEEs of Hussey. There is not explicit reasoning for having the LEEs concentrically arranged in the references that provide a specific reasoning as to why the it would have been obvious to do a combination. Additionally, it does not seem obvious to modify elements of a reference that are already being modified by another reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/Examiner, Art Unit 2875